Title: From George Washington to Armand-Louis de Gontaut Biron, duc de Lauzun, 9 January 1781
From: Washington, George
To: Lauzun, Armand-Louis de Gontaut Biron, duc de


                        
                            SirHead Quarters New Windsor Janry 9th 1781
                        
                        I had the honor to receive the Packet from the Count De Rochambeau addressed to the Chevalier De la Luzerne,
                            last Evening; which I forwarded early this Morning by a safe conveyance: And was happy in having an opportunity to assure
                            you, With how much regard & esteem I am Sir Your Most Obedient & Humble Servant.

                    